                                                                                     Entered on Docket
                                                                                     July 12, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                   The following constitutes the order of the Court.
                                   2                                               Signed: July 12, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                       UNITED STATES BANKRUPTCY COURT
                                  10                      NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                             Case No. 21-50915 SLJ
                                  12
                                  13    PIERCE CONTRACTORS, INC.,                         Chapter 11 (Subchapter V)
                                  14
                                  15                                  Debtor(s).

                                  16
                                                       ORDER GRANTING MOTION TO SHORTEN TIME
                                  17
                                                On July 9, 2021, Debtor Pierce Contractors, Inc. filed a motion to impose the
                                  18
                                       automatic stay in the above-captioned small business Chapter 11 case. ECF 5. The same day,
                                  19
                                       Debtor also filed a motion to shorten time, which asked I set the hearing on the motion to
                                  20
                                       impose the automatic stay for July 13, 2021 at 10:30 a.m. ECF 8. Debtor states shortened
                                  21
                                       time is necessary to hear the motion before a pending foreclosure on Debtor’s real property
                                  22
                                       at 194 Lantz Drive, Morgan Hill California, which is currently set for July 19, 2021. Debtor
                                  23
                                       contacted counsel for relevant creditors in its prior bankruptcy case, see Case No. 20-50182,
                                  24
                                       who stated they did not oppose the motion to shorten time.
                                  25
                                                I conclude the motion satisfies Bankruptcy Local Rule 9006-1(c), and therefore grant
                                  26
                                       it, but will not set the hearing for July 13, 2021. Instead, I will set the hearing on Debtor’s
                                  27
                                       motion to impose the automatic stay for July 15, 2021 at 11:30 a.m. Debtor shall serve
                                  28
                                       ORDER GRANTING MOTION TO SHORTEN TIME                                                             1/3

                                   Case: 21-50915        Doc# 17    Filed: 07/12/21     Entered: 07/12/21 10:14:46        Page 1 of 3
                                   1   notice of the hearing by the end of today, July 12, 2021. Any oppositions to Debtor’s motion
                                   2   to impose the automatic stay shall be filed by July 14, 2021.
                                   3          IT IS SO ORDERED.
                                   4                                        END OF ORDER
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER GRANTING MOTION TO SHORTEN TIME                                                    2/3

                                   Case: 21-50915       Doc# 17    Filed: 07/12/21    Entered: 07/12/21 10:14:46    Page 2 of 3
                                   1                               COURT SERVICE LIST
                                   2        [ECF recipients]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER GRANTING MOTION TO SHORTEN TIME                                            3/3

                                   Case: 21-50915    Doc# 17   Filed: 07/12/21   Entered: 07/12/21 10:14:46   Page 3 of 3
